Citation Nr: 0630298	
Decision Date: 09/26/06    Archive Date: 10/04/06	

DOCKET NO.  04-06 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of dental trauma. 

2.  Entitlement to service connection for hepatitis C, or 
residuals thereof. 

3.  Entitlement to an increased (compensable) evaluation for 
defective hearing in the left ear. 

4.  Entitlement to an increased rating for post-traumatic 
stress disorder, rated as 30 percent disabling prior to 
October 27, 2003, and 50 percent disabling currently. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970, and from October 1976 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2002, July 2003, September 2004, and 
November 2005 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.

In a rating decision of April 2002, the RO denied entitlement 
to service connection for the residuals of dental trauma.  
The veteran did not file a Notice of Disagreement with that 
denial of benefits.  Accordingly, the rating decision of 
April 2002 has become final.

As part of the current appeal, the RO adjudicated the issue 
of service connection for the residuals of dental trauma on a 
de novo basis.  However, despite the determination reached by 
the RO, the Board must first find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously-denied claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 5-92.  Because the RO 
has afforded the veteran a greater review on the merits of 
his claim than was otherwise warranted, the Board does not 
believe the veteran will be prejudiced by deciding his case 
at this time on a new and material basis.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Upon review of this case, it is clear that the veteran has 
failed to timely perfect his appeal regarding the assignment 
of an initial evaluation in excess of 10 percent for post-
traumatic stress disorder.  Accordingly, that issue is not 
currently before the Board.

Finally, for reasons which will become apparent, all issues 
save that of entitlement to an evaluation in excess of 30 
percent for post-traumatic stress disorder prior to October 
27, 2003 are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.

FINDINGS OF FACT

Prior to October 27, 2003, the veteran's post-traumatic 
stress disorder was productive of no more than occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, or recent events).  

CONCLUSION OF LAW

Prior to October 27, 2003, the criteria for an evaluation in 
excess of 30 percent for post-traumatic stress disorder were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 
and Part 4, Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.3159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini v. Principi, 18 Vet. App. at 121.

In this case, in correspondence of June and December 2003, 
the RO provided notice of the veteran regarding what 
information and evidence was needed to substantiate his claim 
for an increased rating, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the needed for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA outpatient 
treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
which should be provided, and there has been a complete 
review of all of the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that a preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to the effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions; service medical records; and VA treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Schedule for Rating 
Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

As previously noted, the veteran failed to timely perfect his 
appeal regarding the assignment of an initial evaluation in 
excess of 10 percent for post-traumatic stress disorder.  
Moreover, effective October 27, 2003, the veteran has been in 
receipt of a 50 percent evaluation for that same disability.  
Accordingly, the period under consideration regarding the 
veteran's claim for an increased rating is that extending 
from July 17, 2002 to October 27, 2003.

In that regard, during the course of VA outpatient treatment 
in mid-July 2002, it was noted that the veteran's 
unemployment had increased the tension in his household.  
Apparently, there was some ongoing conflict between the 
veteran and his youngest daughter, who appeared to be making 
age-appropriate attempts at separation.  During the course of 
treatment, there was some discussion as to how the veteran's 
need for control contributed to the conflict with his 
daughter.  Also discussed were effective communication 
strategies.

A VA outpatient treatment record dated in mid-October 2002 
reveals that the veteran was seen at that time for individual 
therapy.  According to the veteran, he continued to have some 
difficulty adjusting to his retirement.  Also noted were 
certain age-related concerns regarding looking for new work, 
as well as anger regarding the manner in which he was 
dismissed from his previous employment.

During the course of VA outpatient treatment in early 
November 2002, it was noted that the veteran had recently 
experienced an exacerbation of his post-traumatic stress 
disorder symptomatology.  Apparently, on Halloween night, a 
group of boys dressed in black pajamas jumped out of a car, 
triggering flashbacks of Vietnam.  According to the veteran, 
while on a reconnaissance mission in Vietnam, he and five 
other Marines had found themselves within 100 feet of a group 
of Viet Cong soldiers for a period of approximately one hour.  
The veteran reported the sense of fear which he felt on that 
mission, which had apparently been "retriggered" by the 
Halloween incident.  Reportedly, the veteran had been 
experiencing difficulty sleeping and concentrating since that 
incident.  Accordingly, the veteran was referred to the 
walk-in clinic for help with anxiety.  

During the course of VA outpatient treatment in early 
December 2002, it was noted that the veteran presented with 
an improved disposition when compared to his last meeting.  
Noted at the time was that the veteran had, on his own 
accord, discontinued his prescribed medication, stating that 
he did not wish the medication to interfere with his 
concentration or alertness.  The veteran was encouraged to 
monitor his post-traumatic stress disorder symptoms, and to 
reconsider taking his prescribed medication.

A VA outpatient treatment record dated in early January 2003 
reveals that the veteran was seen at that time for difficulty 
adjusting to unemployment.  According to the veteran, he was 
somewhat fearful that he would not be able to take care of 
his family's basic needs when his unemployment ran out in 13 
weeks.  During the course of treatment, various employment 
options were discussed with the veteran.

At the time of a VA compensation and pension examination for 
an unrelated medical problem in August 2003, the veteran 
reported post-traumatic stress disorder symptomatology dating 
back as far as 1971 or 1972.  According to the veteran, he 
had in the past undergone brief counseling sessions, but now 
"just tried to live with the condition."

VA outpatient treatment records dated in September and 
October 2003 showed continued treatment for the veteran's 
various psychiatric problems.  In an entry of early September 
2003, it was noted that the veteran had experienced a number 
of dissociative episodes over the past week due to increased 
rain and/or clouds.  Reportedly, the veteran experienced 
increased fear and/or anxiety associated with the rain.  When 
questioned, the veteran noted that, while in Vietnam, his 
unit was more vulnerable to sneak attacks "because the sound 
of rain would dampen other sounds."  Also discussed were the 
veteran's future work plans.  According to the veteran, he 
had been dissatisfied with his past job environment, which 
involved difficulties with co-workers and assignments.

During the course of VA outpatient treatment in early October 
2003, it was noted that the veteran's daughter had left for 
Air Force boot camp the previous week.  According to the 
veteran, as a result of her leaving, he had been coping with 
various intrusive memories and nightmares of his own military 
experiences.  When questioned, the veteran stated that he 
continued to experience some sense of helplessness regarding 
his daughter's situation.

The 30 percent evaluation in effect for the veteran's 
service-connected post-traumatic stress disorder prior to 
October 27, 2003 contemplates the presence of occupational 
and social impairment, with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, or recent events).  An 
increased, which is to say, 50 percent evaluation would 
require demonstrated evidence of occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 and Part 4, Code 9411 (2005).

As is clear from the above, the veteran's service-connected 
psychiatric symptomatology was adequately represented by the 
30 percent evaluation in effect prior to October 27, 2003.  
More specifically, it has yet to be demonstrated that, during 
the period in question, the veteran suffered from a flattened 
affect, panic attacks, or an impairment of short-and/or long-
term memory.  Nor was there any evidence of impaired judgment 
or abstract thinking, or disturbances of motivation and mood.  
Under the circumstances, the Board is of the opinion that the 
30 percent evaluation in effect from July 17, 2002 to October 
27, 2003, was appropriate, and that an increased rating is 
not warranted.


ORDER

An evaluation in excess of 30 percent for service-connected 
post-traumatic stress disorder prior to October 27, 2003 is 
denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for hepatitis C and the residuals of 
dental trauma, as well as an increased rating for left ear 
hearing loss, a current evaluation in excess of 50 percent 
for post-traumatic stress disorder, and a total disability 
rating based upon individual unemployability.

In that regard, a review of the veteran's claims folder 
reveals that, while there are currently on file a number of 
records from the veteran's first period of active military 
service, that is, the period from April 1967 to March 1970, 
there are virtually no records dating from the veteran's 
second period of active service from October 1976 to October 
1978.  Nor does it appear that the RO has undertaken action 
to obtain any available medical records dating from that 
second period of active service.  Such records are arguably 
vital to the veteran's claims for service connection for the 
residuals of dental trauma and hepatitis C.

Regarding the veteran's claim for service connection for 
hepatitis, the RO has indicated, and a review of the file 
bears out that, while in service, the veteran apparently 
suffered no symptoms of hepatitis.  However, in 1979, less 
than one year following his discharge from his second period 
of active service, the veteran began to experience problems 
with liver function.  Moreover, as early as 1981, the veteran 
had received a confirmed diagnosis of hepatitis.  Under the 
circumstances, and given the relative paucity of records from 
the veteran's second period of active military service, the 
Board is of the opinion that further development of the 
evidence is necessary prior to a final adjudication of the 
veteran's claim.

Regarding the veteran's claims for a current evaluation in 
excess of 50 percent for post-traumatic stress disorder and a 
total disability rating based on individual unemployability, 
the Board observes that, other than post-traumatic stress 
disorder, service connection is currently in effect only for 
left ear hearing loss and sebaceous cysts on the veteran's 
scalp, both of which are evaluated as noncompensably 
disabling.  Clearly, and as alleged by the veteran, his post-
traumatic stress disorder is his predominant disability.  The 
50 percent evaluation currently in effect for that 
disability, assigned in a rating decision of November 2005, 
was based in large part on an October 27, 2003 report of a VA 
staff psychologist.  That report is to the effect that, in 
2002, the veteran was apparently fired by his employer as the 
result of an exacerbation of post-traumatic stress disorder 
symptoms, including intrusive memories of the veteran's war 
experiences, and exaggerated startle response, 
hypervigilance, and sleeplessness.  According to the VA 
psychologist, the veteran's post-traumatic stress disorder 
significantly interfered with his ability to conduct normal 
daily activities.  Further noted was that the veteran 
suffered from occupational and social impairment, with 
deficiencies in most areas, to include work, school, family 
relationships, judgment, and mood, as well as near continuous 
anxiety and depression which interfered with the veteran's 
ability to function independently, appropriately, and 
effectively.  Significantly, most, if not all of these 
symptoms are among those normally associated with a 70 
percent evaluation for post-traumatic stress disorder.  
Moreover, in the opinion of the VA psychologist, the events 
leading to the veteran's termination of employment had been 
exacerbated by his post-traumatic stress disorder 
symptomatology.

A review of the file would appear to indicate that the 
veteran last underwent a VA psychiatric examination for 
compensation purposes in April 2004, more than two years ago.  
That examination, it should be noted, resulted in a 
continuation of the veteran's previous 30 percent evaluation 
for post-traumatic stress disorder.  Under the circumstances, 
and given the ambiguity surrounding the current severity of 
the veteran's post-traumatic stress disorder symptomatology 
and its effect on his employability, the Board is of the 
opinion that an additional VA psychiatric examination is 
indicated prior to a final adjudication of the veteran's 
current claims.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).

Finally, and as noted above, the notice requirements of the 
VCAA require VA to notify a veteran of any evidence that is 
necessary to substantiate his claims, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  However, a review of the record fails to 
show that the veteran was ever provided with VCAA-complying 
notice with respect to his claim for an increased rating for 
left ear hearing loss.  Moreover, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information 
necessary to reopen a previously denied claim (here, the 
claim for service connection for dental trauma), as well as 
the evidence and information necessary to establish his 
entitlement to the underlying claim for the benefit sought, 
i.e., service connection.  In that case, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
bases for the denial in the prior decision, and respond with 
a notice letter which describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection which were found insufficient in 
the previous denial(s).

The Board observes that, inasmuch as the veteran's claim for 
service connection for the residuals of dental trauma was 
adjudicated by the RO on a de novo basis, the veteran was 
never provided with a basic description of what constitutes 
"new and material evidence," or notice that an evaluation and 
effective date would be assigned were service connection 
should be granted, and the type of evidence necessary to 
substantiate such [as per the holding of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)].  Nor 
has he been provided notice which fully complies with the 
newly-specified criteria as noted in Kent, supra (i.e., the 
type of evidence which would be new and material based on the 
reasons for the prior denial).  Such notice must be provided 
to the veteran prior to a final adjudication of his current 
claims for service connection and an increased rating.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied 
with and satisfied with respect to the 
claim for an increased rating for left 
ear hearing loss.  The notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating, and the 
effective date of any increase for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO should, 
additionally, advise the veteran of the 
evidence and information necessary to 
reopen his previously denied claim (for 
service connection for the residuals of 
dental trauma), to include notification 
of the evidence and information necessary 
to establish his entitlement to the 
underlying claim for benefits, that is, 
service connection.  The veteran should 
be advised of what constitutes new and 
material evidence sufficient to reopen a 
previously denied claim in the context of 
evidence of record at the time that the 
prior claim was finally denied.  Finally, 
the veteran should be advised of what 
evidence would be necessary to 
substantiate the element or elements 
required to established service 
connection which were found insufficient 
at the time of the previous denial, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  The RO should then attempt to obtain 
any and all records dating from the 
veteran's second period of active 
military service, that is, the period 
from October 1976 to October 1978.  The 
RO should additionally obtain any 
pertinent VA or other inpatient or 
outpatient treatment records subsequent 
to September 2005, the date of the most 
recent pertinent evidence of record.  All 
such records, when obtained, should be 
made a part of the veteran's claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
additional VA psychiatric and other 
examinations by appropriate specialists 
in order to more accurately determine the 
exact nature and etiology of his current 
hepatitis, and the current severity of 
his service-connected post-traumatic 
stress disorder.  Given the amount of 
time that will more than likely be 
required to complete the development 
requested in this REMAND, an additional 
VA audiometric examination is also 
requested.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims file.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination 
for hepatitis, the examiner should 
specifically comment as to whether the 
veteran's current hepatitis as likely as 
not had its origin during his second 
period of active military service.  In 
addition, the psychiatric examiner should 
offer his opinion as to whether, due 
solely to the veteran's post-traumatic 
stress disorder, he is effectively 
precluded from all forms of substantially 
gainful employment.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims file.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included the examination report

4.  The RO should then review the 
veteran's claims for service connection 
for hepatitis C and the residuals of 
dental trauma, as well as for an 
increased rating for left ear hearing 
loss, a current evaluation in excess of 
30 percent for post-traumatic stress 
disorder, and a total disability rating 
based upon individual unemployability.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent Supplemental Statement of the 
Case in November 2005.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


